
	
		II
		109th CONGRESS
		2d Session
		S. 3567
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2006
			Mr. Smith (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of Indian tribal governments as State governments for purposes of
		  issuing tax-exempt governmental bonds, and for other purposes.
	
	
		1.Short titleThis Act maybe cited as the
			 Tribal Government Tax-Exempt Bond
			 Parity Act of 2006.
		2.Modifications of
			 authority of Indian tribal governments to issue tax-exempt bonds
			(a)In
			 generalSubsection (c) of section 7871 of the Internal Revenue
			 Code of 1986 (relating to Indian tribal governments treated as States for
			 certain purposes) is amended to read as follows:
				
					(c)Additional
				requirements for tax-exempt bonds
						(1)In
				generalSubsection (a) of section 103 shall apply to any
				obligation issued by an Indian tribal government (or subdivision thereof) only
				if—
							(A)such obligation
				is part of an issue 95 percent or more of the net proceeds of which are to be
				used to finance any facility located on an Indian reservation, or
							(B)such obligation
				is part of an issue substantially all of the proceeds of which are to be used
				in the exercise of any essential governmental function.
							(2)Exclusion of
				gamingAn obligation described in subparagraph (A) or (B) of
				paragraph (1) may not be used to finance any portion of a building in which
				class II or III gaming (as defined in section 4 of the Indian Gaming Regulatory
				Act (25 U.S.C.
				2702)) is conducted or housed.
						(3)DefinitionsFor
				purposes of this subsection—
							(A)Indian
				tribeThe term Indian tribe means any tribe, band,
				nation, pueblo, rancheria, or other organized group or community of Indians,
				including any Native village, Regional Corporation, or Village Corporation as
				defined in or established pursuant to the Alaska Native Claims Settlement Act
				(43 U.S.C.
				1601 et seq.), which is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
							(B)Indian
				reservationThe term Indian reservation
				means—
								(i)a
				reservation, as defined in section 4(10) of the Indian Child Welfare Act of
				1978 (25 U.S.C.
				1903(10)), and
								(ii)lands held under
				the provisions of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
				seq.) by a Native corporation as defined in section 3(m) of such Act
				(43 U.S.C.
				1602(m)).
								.
			3.Exemption from
			 registration requirementsThe
			 first sentence of section 3(a)(2) of the
			 Securities Act of 1933
			 (15 U.S.C.
			 77c(a)(2)) is amended by inserting or by any Indian
			 tribal government or subdivision thereof (within the meaning of section 7871 of
			 the Internal Revenue Code of 1986), after or
			 Territories,.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply to obligations issued after the date of the enactment of
			 this Act.
		
